Case 1:14-cv-00890-KPF Document 532 Filed 03/16/20 Page 1 of 2




                                        MEMO ENDORSED
          Case 1:14-cv-00890-KPF Document 532 Filed 03/16/20 Page 2 of 2




The Court is in receipt of the Republic's letter concerning Mr. Tuy, and
believes that a conference is warranted for the presentation of arguments
by the Republic, its current lawyer, and prior counsel Kenneth C. Murphy
and Salvador E. Tuy, Jr. Therefore, the Court ORDERS the Republic and its
present and former counsel to appear for a conference on June 16, 2020, at
3:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York. The Court will address the Republic's ex
parte request under separate cover.

Dated:    March 16, 2020                 SO ORDERED.
          New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
